      Case 9:19-cv-01164-BKS Document 13 Filed 08/31/20 Page 1 of 12




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


GARY CURTIS,

                    Petitioner,
      v.
                                                             9:19-CV-1164
PAUL GONYEA, Superintendent, Mohawk                          (BKS)
Correctional Facility,

                    Respondent.


APPEARANCES:                                                 OF COUNSEL:

GARY CURTIS
Petitioner, pro se
16-B-0720
Mohawk Correctional Facility
P.O. Box 8451
Rome, New York 13440

HON. LETITIA JAMES                                           MICHELLE MAEROV, ESQ.
Attorney for Respondent                                      Ass't Attorney General
New York State Attorney General
The Capitol
Albany, New York 12224

BRENDA K. SANNES
United States District Judge

                                  DECISION and ORDER

I.    INTRODUCTION

      Petitioner Gary Curtis seeks federal habeas corpus relief pursuant to 28 U.S.C. §

2254. Dkt. No. 1, Petition ("Pet."). Respondent sought, and received, permission to limit his

answer to the issue of exhaustion. Dkt. No. 6, Letter Request; Dkt. No. 7, Text Order.

Respondent opposed the petition. Dkt. No. 10, Response; Dkt. No. 10-1, Mem orandum of

Law in Opposition ("Resp. Mem."); Dkt. No. 12-1, State Court Records ("SCR"); Dkt. Nos. 12-
        Case 9:19-cv-01164-BKS Document 13 Filed 08/31/20 Page 2 of 12




2-12-3, State Court Transcripts. Petitioner did not file a reply.

        For the reasons that follow, petitioner's habeas petition is denied and dismissed.

II.     RELEVANT BACKGROUND

        On July 16, 2015, the Onondaga County District Attorney's Office filed an indictment

charging petitioner with (1) Predatory Sexual Assault Against a Child; (2) First Degree

Criminal Sexual Act; (3) three counts of First Degree Sexual Abuse; and (4) three counts of

Endangering the Welfare of a Child. SCR at 10-11. 1 Petitioner "moved for an order

dismissing the indictment on the grounds that the evidence before the Grand Jury was not

legally sufficient . . . and that the Grand Jury proceedings were defective." Id. at 16. On

November 20, 2015, petitioner's motion was denied. Id.

        Petitioner's counsel made a pretrial motion to suppress statements which were made

by petitioner to law enforcement. See SCR at 17-20 (Onondaga County Court decision

denying motion to suppress, dated December 11, 2015). The County Court concluded that

petitioner

               appeared to understand the Miranda warnings, knowingly waived
               them, voluntarily agreed to speak with police, and there were no
               threats or promises made in order to get him to answer questions.
               [Petitioner] appeared to understand the questions that were asked
               of him and did not appear at any time to be under the influence of
               alcohol or drugs . . . [and petitioner] was thereafter cooperative,
               freely answered the questions asked of him, and at no time
               requested that the interview be terminated or that he be given an
               opportunity to speak with an attorney.

Id. at 19.



        1
          Citations to the parties' submissions, with the exception of the State Court Record ("SCR"), refer to the
pagination generated by CM/ECF, the Court's electronic filing system. Because the SCR is Bates Stamped and
already consecutively paginated, the Court will refer to the Bates Numbering in the bottom of the document.

                                                        2
       Case 9:19-cv-01164-BKS Document 13 Filed 08/31/20 Page 3 of 12




       On February 9, 2016, petitioner entered a guilty plea. Dkt. No. 12-3 at 60-68

(transcript of the plea hearing). Petitioner indicated that he understood that by pleading guilty

he was giving up his right to a jury trial and the prosecutor being required to present a case

proving his guilt beyond a reasonable doubt. Id. at 63-64. Petitioner also expressed

understanding that he was giving up his right to testify and that he would be pleading guilty to

a felony. Id. at 64-65. Petitioner stated that he was not under the influence of any drugs or

alcohol and was competent to enter a plea before the court. Id. at 65. Petitioner indicated

that his plea was free and voluntary, without threat or coercion. Id. at 65-66. Further,

petitioner acknowledged and agreed that "as part of this disposition [he was] also giving up

[his right to appeal]," so that to the extent there were "any mistakes, or errors, or omissions

made in th[e trial court], they w[ould] not be reviewed by a higher Court[.]" Id. at 66.

       Petitioner stated that he had enough time to discuss this matter with his counsel and,

again, expressed his wish to enter a plea of guilty. Dkt. No. 12-3 at 66. Specifically, the

colloquy between the court and petitioner was as follows:

            THE COURT:            The second count alleges that on or about
                                  March 3rd, 2015 in the City of Syracuse in this
                                  County, that you being eighteen years of age
                                  or more, specifically forty-five years of age,
                                  engaged in oral sexual conduct or anal sexual
                                  conduct with a Jane Doe . . . whose true
                                  identity is known to the Grand Jury who was
                                  less than thirteen years of age, in fact, she was
                                  ten years of age, is that true?

            [PETITIONER]:         Yes, sir.

            THE COURT:            How then do you plead to the felony crime of
                                  Criminal Sexual Act in the First Degree in
                                  violation of Penal Law Section 130.50
                                  subdivision (4), guilty or not guilty?


                                                3
       Case 9:19-cv-01164-BKS Document 13 Filed 08/31/20 Page 4 of 12




             [PETITIONER]:         I plead guilty, sir.

Id. at 67. On March 1, 2016, petitioner was sentenced to the agreed upon sentence of ten

years imprisonment followed by ten years post release supervision. Dkt. No. 12-3 at 78.

       Petitioner filed a counseled appeal arguing that he was entitled to relief because (1)

the appeal waiver was invalid and (2) his sentence was harsh and severe. SCR at 100-14.

On June 29, 2018, the New York State Appellate Division, Fourth Department unanimously

affirmed his conviction. Id. at 128-29; accord People v. Curtis, 162 A.D.3d 1758 (4th Dep't

2018). Specifically, the Fourth Department held that "the record establishes that [petitioner]

validly waived his right to appeal [which] . . . forecloses [petitioner's] challenge to the severity

of his sentence." SCR at 128.

       Petitioner sought leave to appeal arguing that his appeal waiver was invalid. SCR at

130-33. On September 4, 2018, the Court of Appeals denied petitioner's application. Id. at

136.

III.   THE PETITION

       Petitioner argues that he is entitled to federal habeas relief because (1) the police

unlawfully delayed in arresting him; (2) his constitutional rights were violated when law

enforcement failed to provide petitioner with Miranda warnings while they were questioning

him; (3) his first DNA evidence was wrongfully destroyed; and (4) the DNA evidence which

was recovered may have been fraudulent. Pet. at 5, 7, 8, 16-17. The final claim is more

difficult to decipher. Petitioner entitles it "My right to appeal" and explains the grounds with a

litany of questions including: "Why was I denied[?] What grounds were covered[?] . . . What

conclusions were reached? Was it my charge in general? Was it because the supposed



                                                   4
         Case 9:19-cv-01164-BKS Document 13 Filed 08/31/20 Page 5 of 12




DNA match after the second try?" Id. at 17.

IV.      DISCUSSION

         Respondent argues that petitioner's claims are unexhausted, defaulted, and meritless.

Resp. Mem. at 7-11. The Court agrees. Therefore, petitioner's claims are foreclosed from

review and the petition is denied and dismissed.2

         A.       Exhaustion

         The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") governs

petitions for individuals incarcerated for the commission of state crimes who are seeking

federal habeas corpus relief. 28 U.S.C. § 2254. The ADEPA provides that an application for

a writ of habeas corpus may not be granted until a petitioner has exhausted all remedies

available in state court unless "there is an absence of available State corrective process" or

"circumstances exist that render such process ineffective to protect the rights of the

applicant." 28 U.S.C. § 2254 (b)(1)(A), (B)(i), (ii). "The exhaustion requirement 'is principally

designed to protect the state courts' role in the enf orcement of federal law and prevent

disruption of state judicial proceedings[.]'" Jimenez v. Walker, 458 F.3d 130, 149 (2d Cir.

2006) (quoting Rose v. Lundy, 455 U.S. 509, 518 (1982)).



         2
            Respondent construed petitioner's final claim to assert "that he was deprived of his right to appeal his
conviction[.]" Resp. Mem. at 9. If instead petitioner was attempting to challenge his appeal waiver, such contentions
would be procedurally barred.
          "[A] waiver of appeal is constitutionally valid [and enforceable] if it is knowingly and voluntarily made." United
States v. Monzon, 359 F.3d 110, 116 (2d Cir. 2004). Here, petitioner explicitly acknowledged, and agreed to, an
independent waiver of appeal, expressing his understanding that if errors were to have occurred during the course
of his criminal proceedings he could not then take those errors to a higher court. SCR at 66. This fully supports the
Fourth Department's ultimate conclusion that "the record establishe[d] that [petitioner] validly waived his right to
appeal[.]" Id. at 128. Consequently, and consistent with what "[c]ourts in this circuit have . . . held[,] . . . petitioner's
waiver of the right to appeal is an adequate and independent state ground for denying habeas corpus relief." Alvarez
v. Yelich, No. 2:09-CV-1343, 2012 WL 2952412, at *5 (E.D.N.Y. Mar. 31, 2009) (citing cases). Therefore, to the
extent petitioner's claim was actually challenging his appeal waiver, any such claim would also be procedurally barred
from habeas review.

                                                             5
       Case 9:19-cv-01164-BKS Document 13 Filed 08/31/20 Page 6 of 12




       To satisfy the exhaustion requirement, a petitioner must do so both procedurally and

substantively. Procedural exhaustion requires that a petitioner raise all claims in state court

prior to raising them in a federal habeas corpus petition. Substantive exhaustion requires

that a petitioner "fairly present" each claim for habeas relief in "each appropriate state court

(including a state supreme court with powers of discretionary review), thereby alerting that

court to the federal nature of the claim." Baldwin v. Reese, 541 U.S. 27, 29 (2004) (citations

omitted); Fama v. Comm'r. of Corr. Servs., 235 F.3d 804, 808 (2d Cir. 2000). In other words,

a petitioner "must give the state courts one full opportunity to resolve any constitutional

issues by invoking one complete round of the State's established appellate review process."

O'Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). The petitioner must have used the proper

procedural vehicle so that the state court may pass on the merits of his or her claims. Dean

v. Smith, 753 F.2d 239, 241 (2d Cir. 1985); Barton v. Fillion, No. 9:03-CV-1377 (DNH/GJD),

2007 WL 3008167, at *5 (N.D.N.Y. Oct. 10, 2007). "[W]hen a 'petitioner fail[s] to exhaust

state remedies and the court to which the petitioner would be required to present his claims

in order to meet the exhaustion requirement would now find the claims procedurally barred,'

the federal habeas court should consider the claim to be procedurally defaulted." Clark v.

Perez, 510 F.3d 382, 390 (2d Cir. 2008) (quoting Coleman v. Thompson, 510 U.S. 722, 735

n.1 (1991).

       Here, petitioner failed to bring any of these claims in his direct appeal. Instead, he

claimed that his appeal waiver was invalid and his sentence was harsh and severe. See

SCR at 106-09 (first section of appellate brief arguing that "[t]he waiver of appeal was invalid,

as the trial court failed to explain that the right to appeal is not automatically forfeited upon a



                                                 6
       Case 9:19-cv-01164-BKS Document 13 Filed 08/31/20 Page 7 of 12




plea of guilty"); id. at 110-14 (second section of appellate brief arguing that petitioner's

"sentence of 10 years' imprisonment [wa]s harsh and severe"). Accordingly, because these

claims were not presented to the state court, they are now unexhausted. See Cano v.

Walsh, 170 F. App'x 749, 750 (2d Cir. 2006) ("The claim was not properly presented to the

courts of New York because the petitioner never sought leave to appeal to the New York

Court of Appeals the decision of the Appellate Division[.]") (citing Morgan v. Bennett, 204

F.3d 360, 369 (2d Cir. 2000)); see also Pesina v. Johnson, 913 F.2d 53, 54 (2d Cir. 1990)

("Until [petitioner] presents his claim to the highest state court – whether or not it seems likely

that he will be held to be procedurally barred – he has not exhausted available state

procedures.").

       B.     Procedurally Defaulted Claims

       With respect to petitioner's claim that his statements to law enforcement should have

been suppressed because he did not receive proper Miranda warnings, that claim is

procedurally defaulted because petitioner can no longer raise it in any state forum.

Petitioner's claim arose from a pretrial suppression motion which was denied; therefore,

petitioner's claim originates from the State Court Record. Petitioner already utilized the direct

appeal to which he is entitled; however, he did not include this claim in that appeal. See

Aparicio v. Artus, 269 F.3d 78, 91 (2d Cir. 2001) ("Petitioner was entitled to one (and only

one) appeal to the Appellate Division and one request for leave to appeal to the Court of

Appeals[.]") Because the claim was reviewable from the record, petitioner cannot now raise

it in a motion to vacate the judgment. See Grey v. Hoke, 933 F.2d 117, 120-21 (2d Cir.

1991) (explaining that where "the one request for leave to appeal" was taken and additional



                                                 7
       Case 9:19-cv-01164-BKS Document 13 Filed 08/31/20 Page 8 of 12




collateral review would be barred because the issues could have been raised on direct

appeal, "petitioner no longer has 'remedies available' in the . . . state courts . . . and . . . he

had met the statutory exhaustion requirements . . .").

       Procedurally defaulted claims are not subject to habeas review unless a petitioner

shows cause for the default and actual resulting prejudice, or that the denial of habeas relief

would result in a fundamental miscarriage of justice, i.e., that he or she is actually innocent.

House v. Bell, 547 U.S. 518, 536-39 (2006); Schlup v. Delo, 513 U.S. 298, 327 (1995);

Jackson v. Conway, 763 F.3d 115, 133 (2d Cir. 2014); see Dunham v. Travis, 313 F.3d 724,

730 (2d Cir. 2002) ("'[A]ctual innocence' means factual innocence, not mere legal

insufficiency.") (quoting Bousley v. United States, 523 U.S. 614, 623 (1998)). To establish

cause, petitioner must show that some objective external factor impeded his ability to comply

with the relevant procedural rule. Maples v. Thomas, 565 U.S. 266, 280 (2012); Coleman,

501 U.S. at 753. If a petitioner fails to establish cause, a court need not decide whether he

suffered actual prejudice, because federal habeas relief is generally unavailable as to

procedurally defaulted claims unless both cause and prejudice are demonstrated. See

Murray v. Carrier, 477 U.S. 478, 496 (1986) (referring to the "cause-and-prejudice standard");

Stepney v. Lopes, 760 F.2d 40, 45 (2d Cir. 1985).

       Here, petitioner does not identify any cause for his default, and he does not argue that

he is actually innocent. Because cause was not established, no discussion of prejudice is

necessary. Thus, there is nothing that can save petitioner's procedurally defaulted claim:

habeas relief is precluded.

       C.     Meritless Claims



                                                  8
       Case 9:19-cv-01164-BKS Document 13 Filed 08/31/20 Page 9 of 12




       However, petitioner may arguably return to state court and file a motion, pursuant to

New York Criminal Procedure Law § 440.10, to exhaust the claims that (1) there was an

unreasonable delay in his arrest; (2) the first DNA sample was wrongfully destroyed; and (3)

the second DNA sample was fraudulent by filing a motion to vacate the judgment, because

all of these claims appear to deal with information outside of the state court record. See

Kimbrough v. Bradt, 949 F. Supp. 2d 341, 353 (N.D.N.Y. 2013) (explaining that where a

petitioner has already used his or her direct appeal, "collateral review of . . . record-based

claims is also foreclosed.") (citing N.Y. Crim. Pro. Law § 440.10(2)(c)). Regardless of

petitioner's ability to still adjudicate these claims in an appropriate state court forum, under

the AEDPA, a federal habeas court may still deny a claim on the merits "notwithstanding the

failure of the applicant to exhaust the remedies available in the courts of the State." 28

U.S.C. § 2254(b)(2).

       These claims all relate to events which occurred prior to petitioner entering his guilty

plea. "[I]t is well settled that a guilty plea represents a break in the chain of events which has

preceded it in the criminal process and [petitioner] may not thereafter raise independent

claims relating to the deprivation of constitutional rights that occurred prior to the entry of the

guilty plea." Williams v. Gonyea, No. 9:16-CV-0460 (JKS), 2017 W L 4990645, at *5

(N.D.N.Y. Oct. 31, 2017) (quoting Tollett v. Henderson, 411 U.S. 258, 267 (1973)) (quotation

marks omitted). Instead, petitioner is limited to "attack[ing] the voluntary and intelligent

character of the guilty plea by showing that the advice he received from counsel was not




                                                 9
        Case 9:19-cv-01164-BKS Document 13 Filed 08/31/20 Page 10 of 12




within acceptable standards." Id. (internal quotation marks and citations omitted).3

        Therefore, "[b]ecause the events which give rise to th[ese] claim[s of petitioner's arrest

and evidence collection] occurred prior to [petitioner's] guilty plea, the claim[s are] foreclosed

by the Tollett bar." Williams, 2017 WL 4990645, at *5; see also Pena v. Sheahan, No. 1:15-

CV-2455, 2018 WL 3639927, at *15 (S.D.N.Y. June 22, 2018) ("[I]n light of [petitioner's]

knowing and voluntary guilty plea, his prosecutorial misconduct claims are irrelevant to the

constitutional validity of his conviction and, thus, cannot be the basis for federal habeas

review.") (citing Haring v. Prosise, 462 U.S. 306, 321 (1983) (explaining that when a

petitioner "is convicted pursuant to his guilty plea rather than a trial, the validity of that

conviction cannot be affected by an alleged Fourth Amendment violation because the

conviction does not rest in any way on evidence that may have been improperly seized," as

the plea is a break in the chain of events); United States v. Gregg, 463 F.3d 160, 164 (2d Cir.

2006) ("a guilty plea . . . conclusively resolves the question of factual guilty supporting the

conviction, thereby rendering any antecedent constitutional violation bearing on factual guilty



        3
            While petitioner does not challenge the constitutionality of his guilty plea, any such challenges would be
meritless. In order to comply with constitutional due process protections, a guilty plea must be knowing, voluntary
and intelligent. See United States v. Ruiz, 536 U.S. 622, 628-29 (2002) (citing Boykin v. Alabama, 395 U.S. 238,
243 (1969); Brady v. United States, 397 U.S. 742, 748 (1970)). In evaluating whether a plea was knowing and
voluntary, a court may consider, "among other things, [petitioner's] allocution statements." Carpenter v. Unger, 9:10-
CV-1240 (GTS/TWD); 9:12-CV-0957 (GTS/TWD), 2014 WL 4105398, at *19 (N.D.N.Y. Aug. 20, 2014); see also
Padilla v. Keane, 331 F. Supp. 2d 209, 217 (S.D.N.Y. Aug. 19, 2004) ("Where . . . [petitioner] . . . has explicitly stated
in his allocution that he fully understands the consequences of his plea and that he has chosen to plead guilty after
a thorough consultation with his attorney, a district court on habeas review may rely on [petitioner's] sworn
statements and hold him to them.").
          Here, petitioner's sworn testimony in the record indicated that petitioner understood the myriad of trial rights
that he was giving up, had adequate time to discuss the offer with his counsel, was voluntarily pleading guilty
because he was actually guilty, and that he was satisfied with the representation and counsel which he had received.
SCR at 63-67. Rebutting the presumption of validity that accompanies this colloquy between the petitioner and the
court requires overcoming a "formidable barrier" which petitioner has failed to do. Blackledge, 431 U.S. at 74.
Petitioner's testimony indicates that he was informed and explicitly agreed to the present plea. In short, petitioner
has offered nothing substantial enough to overturn the presumption that the representations in his plea allocution
are valid.

                                                           10
        Case 9:19-cv-01164-BKS Document 13 Filed 08/31/20 Page 11 of 12




a non-issue[.]"). Thus, petitioner's claims are meritless because they are barred by his guilty

plea.

        With regard to petitioner's final claim relating to his right to appeal, said claim is, at

best, difficult to decipher. Thus, it is unclear whether petitioner would still be permitted to

return to state court and commence a collateral attack. Even if he could, petitioner's claim

would be denied as meritless for multiple reasons.

        First, petitioner did appeal his conviction and received a decision on the merits. SCR

at 128. Therefore, any argument that his right to appeal was denied is directly contradicted

by the State Court Record.

        Second, petitioner's claim fails to identify a constitutional or federal statutory violation.

Habeas corpus relief is meant to remedy such wrongs and the resulting consequence of an

individual being put "in [state] custody in violation of the Constitutional or laws or treaties of

the United States." 28 U.S.C. § 2254. Here, petitioner does not com plain of any such

violations. Instead, he seeks clarification and an explanation, outside of the written decision,

on why the state appellate court made the decision it did. That is not a viable claim nor the

sort of relief which this Court can provide; accordingly, the claim is denied.

V.      CONCLUSION

        WHEREFORE, it is hereby

        ORDERED that the petition (Dkt. No. 1) is DENIED AND DISMISSED IN ITS

ENTIRETY; and it is further

        ORDERED that no Certificate of Appealability ("COA") shall issue because petitioner

failed to make a "substantial showing of the denial of a constitutional right" as 28 U.S.C. §



                                                  11
       Case 9:19-cv-01164-BKS Document 13 Filed 08/31/20 Page 12 of 12




2253(c)(2) requires;4 and it is further

        ORDERED that any further request for a Certificate of Appealability must be

addressed to the Court of Appeals (Fed. R. App. P. 22(b)); and it is further

        ORDERED that the Clerk serve a copy of this Decision and Order on the parties in

accordance with the Local Rules.

Dated: August 31, 2020




        4
           Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); see Richardson v. Greene, 497 F.3d 212, 217 (2d Cir.
2007) (holding that if the court denies a habeas petition on procedural grounds, "the certificate of appealability must
show that jurists of reason would find debatable two issues: (1) that the district court was correct in its procedural
ruling, and (2) that the applicant has established a valid constitutional violation" (emphasis in original)).

                                                         12
